NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE HOME PRODUCTS INTERNATIONAL, INC.,
Petitioner.

Miscellaneous Docket No. 127

On Petition for Writ of Mandarnus to the United
States Court of Internationa1 Trade in case n0. 08-00094,
Judge Leo M. Gordon.

ON PETITION

Before PRosT, MAYER and REYNA, Circuiz Judges.

PROST, Circuit Judge.
0 R D E R

Home Products International, Inc. petitions for a writ
of mandamus to direct the United States Court of Inter-
national Trade to grant its motion for reconsideration and
vacate its stay of the underlying case. The United States
and Since Hardware (Guangzhou) Co., Ltd. oppose the
petition.

IN RE HOME PRODUCTS INTERNATIONAL 2

The underlying case involves the second administra-
tive review of the antidumping order relating to certain
ironing tables from the People’s Republic of China. On
December 15, 2011, the court sua sponte stayed proceed-
ings in the case pending final disposition in litigation
involving the third administrative review of the same
products before another judge. Home Products moved the
court to reconsider and vacate its stay order. The court
has not yet acted on that motion.

The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re C'almar,
Inc., 854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking
a writ bears the burden of proving that it has no other
means of attaining the relief desired,Mallard u. U.S.
Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296,
309 (1989), and that the right to issuance of the writ is
“clear and indisputable,” Allied Chemical Corp. u. Dai)‘lon,
Inc., 449 U.S. 33, 35 (1980). A court may deny mandamus
relief “even though on normal appeal, a court might find
reversible error."In re Cordis Corp., 769 F.2d 733, 737
(Fed. Cir. 1985).

The decision to stay proceedings is within the sound
discretion of the trial court. See Cherokee Nation of Okla.
v. United States, 124 F.3d 1413, 1416 (Fed. Cir. 1997).
Home Products has not, in its papers submitted to this
court, met the exacting standard required for mandamus
We note, however, that an unreasonably long delay in the
related litigation or ruling on Home Products’ motion to
reconsider and vacate the stay might tip the balance in
favor of mandamus relief upon reapplication in the future.
See id. ("The trial court’s discretion is not, however,
without bounds.").

3 IN RE HOME PRODUCTS INTERNATIONAL

Accordingly,
IT Is ORDERED THAT:

The petition for writ of mandamus is denied.

FoR TI-IE CoURT

AUG 10 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Frederick L. Ikenson, Esq.
Carrie A. Dunsmore, Esq.
William E. Perry, Esq.
Clerk, United States Court of International Trade

s24

D
"#a'¢ifl’ifrtsarr°"

AUG 102012

Jimnonaiiv
clean